Exhibit Media Contact: Jen Bernier MIPS Technologies, Inc. +1 650 567-5178 jenb@mips.com Investor Contact: Mark Tyndall VP, Business Dev & Corporate Relations +1 650 567-5100 ir@mips.com MIPS Technologies Appoints John Derrick as Chief Operating Officer MOUNTAIN VIEW, Calif. – July 14, 2008 – MIPS Technologies, Inc. (NasdaqGS: MIPS), a leading provider of industry-standard architectures, processors and analog IP for digital consumer, home networking, wireless, communications and business applications, today announced the appointment of John Derrick as chief operating officer, effective immediately, reporting to John Bourgoin, CEO. In this capacity, Derrick will have responsibility for all product groups, including both the Analog and Processor Business Groups. Dr.
